339 S.E.2d 95 (1986)
Arthur VANN, III
v.
NORTH CAROLINA STATE BAR.
No. 8510SC762.
Court of Appeals of North Carolina.
February 4, 1986.
*96 Arthur Vann, III, Durham, pro se.
A. Root Edmonson, Raleigh, for defendant.
WELLS, Judge.
Before addressing the merits of plaintiff's appeal, we must first determine the posture of this case on appeal. N.C.Gen. Stat. § 1A-1, Rule 12(b) of the Rules of Civil Procedure provides that, if on a motion to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion should be treated as one for summary judgment and disposed of as provided in N.C.Gen.Stat. § 1A-1, Rule 56 of the Rules of Civil Procedure. See also DeArmon v. B. Mears Corp., 312 N.C. 749, 325 S.E.2d 223 (1985); Smith v. Insurance Co., 43 N.C.App. 269, 258 S.E.2d 864 (1979); Fowler v. Williamson, 39 N.C.App. 715, 251 S.E.2d 889 (1979). It is clear from the record on appeal in this case that extensive materials outside the complaint in support of respondent's motions to dismiss were presented to and considered by the trial court. We must also consider these materials in our disposition of plaintiff's appeal. See Fowler, supra. We therefore treat the trial court's order as entry of summary judgment for respondent and review it as such. See DeArmon, supra and Smith, supra.
Summary judgment is appropriate when the pleadings and affidavits on file show that there is no genuine issue as to any material fact and that any party is entitled *97 to judgment as a matter of law. G.S. 1A-1, Rule 56(c) of the Rules of Civil Procedure. We conclude that the forecast of evidence before the trial court established that there was no genuine issue of material fact and that respondent was entitled to judgment as a matter of law based on the doctrine of estoppel by judgment.
The doctrine of estoppel by judgment is firmly entrenched in the law of this State. See, e.g., Brondum v. Cox, 292 N.C. 192, 232 S.E.2d 687 (1977); King v. Grindstaff, 284 N.C. 348, 200 S.E.2d 799 (1973); Masters v. Dunstan, 256 N.C. 520, 124 S.E.2d 574 (1962); Bryant v. Shields, 220 N.C. 628, 18 S.E.2d 157 (1942). Although the doctrine has been stated in a number of different ways, our Supreme Court in Bryant v. Shields, supra, stated it quite succinctly:
It is fundamental that a final judgment, rendered on the merits, by a court of competent jurisdiction, is conclusive of rights, questions and facts in issue, as to parties and privies, in all other actions involving the same matter.
Pertinent sections of Article 4 of Chapter 84 of our General Statutes, see N.C.Gen. Stat. § 84-15 et seq. (1985), grant to the North Carolina State Bar and the Bar Council jurisdiction and authority to discipline licensed attorneys, including the authority to issue orders of disbarment. It is clear from the record before us that the status of plaintiff's license as an attorney was at issue and was finally adjudicated in the proceedings before the State Bar and the Bar Council. Plaintiff did not appeal the Bar's order of disbarment. Thus, that judgment is conclusive as to those matters which were at issue and determined in those proceedings. See King v. Grindstaff, supra and Bryant v. Shields, supra. It is also clear from the record that plaintiff is attempting in the present action to relitigate the identical issue considered and finally determined in the proceedings before the State Bar. We hold that he is estopped to do so by the judgment entered in the State Bar proceedings and therefore respondent was entitled to summary judgment in this action.
Accordingly, the judgment of the trial court dismissing plaintiff's action is
Affirmed.
ARNOLD and WEBB, JJ., concur.